UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): April 15, 2009 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA 94085 (Address of Principal Executive Offices) (Zip Code) (408)616-4000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On April 15, 2009, Silicon Image, Inc. (“Registrant”)made the equity grants set forth below, in the form of restricted stock units (“RSUs”), to its named executive officers.Each RSU is subject to the terms and conditions of the Registrant’s 2008 Equity Incentive Plan and represents the right to receive one share of the Registrant’s common stock upon vesting. None of the RSUs were vested on the grant date.The RSUs will vest with respect to 10% of the total number of shares on April 15, 2010, 20% of the total number of shares on April 15, 2011, 30% of the total number of shares on April 15, 2012, and 40% of the total number of shares on April 15, 2013.No shares will vest as to any of the grants, upon any of the vesting dates, unless the recipient continues to provide services to the Registrant as of each vesting date. Name and Title Number of RSUs Harold Covert, Chief Financial Officer 150,000 J. Duane Northcutt Chief Technology Officer 50,000 Sal Cobar, Vice President of Worldwide Sales 75,000 Peter Rado, Vice President, Worldwide Operations & Quality 75,000 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 2009 SILICON IMAGE, INC. By: /s/ Edward Lopez Edward Lopez Chief Legal Officer
